254 S.W.3d 267 (2008)
JEWISH CENTER FOR THE AGED, Respondent,
v.
Esther M. HARAVITCH, Appellant.
No. ED 90405.
Missouri Court of Appeals, Eastern District, Division Two.
June 3, 2008.
David C. Knieriem, Clayton, MO, for appellant.
Angela N. Loehr, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
Esther Haravitch appeals from the trial court's dismissal of her counterclaim against Jewish Center for the Aged. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).